     Case 2:21-cv-00485-MLCF-MBN Document 18 Filed 08/02/21 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF LOUISIANA

ROBERT SCOTT WRIGHT #567424                                          CIVIL ACTION

VERSUS                                                               NUMBER: 21-0485

STATE OF LOUISIANA, ET AL.                                           SECTION: "F"(5)


                                        ORDER

       The Court, having considered the complaint, the record, the applicable law, the

Magistrate Judge’s Report and Recommendation, and the objections to the Magistrate

Judge’s Report and Recommendation filed by the plaintiff on July 22, 2021 (Rec. Doc. No.

17), hereby approves the Magistrate Judge’s Report and Recommendation and adopts it as

its opinion herein.

       Accordingly, IT IS ORDERED that Plaintiff’s §1983 claims against the State of

Louisiana and the individual Defendants in their official capacity are dismissed without

prejudice for want of jurisdiction.
                                                                       August
       New Orleans, Louisiana, this 2nd day of                                   , 2021.
                                                            August




                                                MARTIN L.C. FELDMAN
                                            UNITED STATES DISTRICT JUDGE
